Citation Nr: 0839699	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1960 and March 1964 to February 1965. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), which denied 
entitlement to service connection for schizophrenia.  

The issue on appeal was originally before the Board in May 
2008 when the case was remanded to afford the veteran an 
opportunity for a hearing.  The veteran was informed by 
letter that the hearing was scheduled for July 21, 2008.  The 
veteran failed to report for the scheduled hearing.  He also 
did not request a postponement and has provided no 
explanation for his failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2008).  The case has been 
returned for appellate review.


FINDING OF FACT

Competent medical evidence of a current diagnosis of 
schizophrenia is not of record.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service, 
nor may in-service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1132, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 4.9 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more develops a 
psychosis to a degree of 10 percent or more within one year 
from separation from service, service connection may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

The veteran asserts that he is entitled to service connection 
for schizophrenia as he was discharged from service for this 
condition.  

The veteran's service treatment records show on enlistment 
examination in March 1964 the veteran was psychiatrically 
normal and had no problems with depression or excessive 
worry.  In a December 1964 medical record, acute psychosis 
was diagnosed.  The veteran was noted to be quieter in the 
last week by his shipmates.  He reported being nervous his 
whole life, but more so in the last six weeks.  In January 
1965, schizophrenic reaction was diagnosed.  The medical 
report from January 1965 shows that the veteran was markedly 
withdrawn, sad and anxious.  The examiner noted that the 
veteran appeared to be troubled with many frightening 
thoughts, on the verge of panic, mumbled and talked in 
monotone.  His thought processes were limited and a thought 
disorder was noted.  Cognitive testing showed no gross 
evidence of an organic brain disorder.  He described his 
background as being consistent with a schizoid type of 
personality disorder.  The examiner noted that the stresses 
which the veteran recently experienced were sufficient to 
cause him a great deal of anxiety and to distort his thought 
processes to the point of being psychotic.  His discharge 
papers show that he was discharged due to schizophrenia 
reaction, acute, differentiated.  

At the outset, the Board acknowledges the veteran's service 
treatment records and the notations contained therein.  
Nonetheless, the requirements for service connection still 
are not met.  That a condition or injury that occurred in 
service alone is not enough; to establish service connection, 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  The absence of competent evidence establishing the 
presence of a current diagnosis is the barrier in this case.

After service, the record is void of any complaints or 
findings associated with any psychiatric disorder until 2005.  
The veteran's VA medical reports from 2005 to 2006 have been 
reviewed.  Not one of the reports shows complaints of, or a 
diagnosis of, schizophrenia.  Rather, the reports show 
treatment for a mood disorder and depression attributable to 
alcohol dependence.  

More importantly, the veteran underwent a VA examination in 
October 2005.  After reviewing the claims file and examining 
the veteran, the examiner recorded a diagnostic impression of 
chronic long-term alcohol dependence and mild mood disorder, 
most probably under the influence of alcohol.  The examiner 
added that in spite of the veteran's psychotic diagnosis 
during his military service, he did not find a valid 
psychotic diagnosis in the veteran.  The examiner reiterated 
that the veteran's problem is chronic alcohol dependence with 
a mixed personality disorder.

With regard to the claimed schizophrenia, the Court has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

As an aside, with respect to the mixed personality disorder, 
for purposes of entitlement to VA benefits, a personality 
disorder is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for borderline personality disorder, even 
if a pervasive instability of moods increased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  
38 C.F.R. §§ 3.303(c), 4.9.  

The Board is aware of the veteran's contentions that his 
claimed schizophrenia is related to his service.  Although 
lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of 
time when such symptomatology is within the purview of or may 
be readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
discussed above, the veteran does not have a current 
diagnosis of schizophrenia and a mixed personality disorder 
is not a disability under VA regulation.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  
38 U.S.C.A. § 5107(b).  Here, a preponderance of the evidence 
weighs against the veteran's claim.  Thus, the appeal is 
denied.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  He was also told to submit any evidence 
in his possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in a July 2005 letter.  The veteran was 
provided with proper notice of elements (4) and (5) (degree 
of disability and effective date) in a July 2006 letter.

Notwithstanding the belated Dingess notice, the Board 
determines that the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.  As 
discussed in detail above, the preponderance of the evidence 
is against the claim for service connection, and therefore 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA medical records, and VA examination 
report.  

The Board also notes that VA outpatient treatment reports 
indicate that the veteran is in receipt of Social Security 
Administration (SSA) benefits.  It is acknowledged that those 
reports are not of record.  Nonetheless, given the presence 
of the veteran's recent VA treatment reports dated from 2005 
to 2006 as well as the October 2005 VA examination report, 
the Board finds that additional development in this regard 
would be futile.  In this case, the most recent credible, 
competent evidence establishes that there is no current 
schizophrenia disability, and the veteran has not set forth 
any contention asserting that his SSA records would present 
such a diagnosis.  Thus, no additional development in this 
regard is needed.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991) (A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for schizophrenia is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


